I would first like to congratulate the United Nations on the seventieth anniversary of its founding, and Mr. Mogens Lykketoft, former Speaker of the Danish Parliament, on his election to preside over the General Assembly at its seventieth session.
The United Nations, established 70 years ago after the calamities of war, has been a beacon of hope for people all over the world, thanks to the trust and hope engendered by the spirit of the United Nations that made people its focus, despite the constraints of realpolitik. And despite the many challenges and criticisms directed at it, the United Nations has made tremendous contributions to promoting the common good of humankind. As we speak, the Blue Helmets of its peacekeeping operations, themselves a symbol of peace, are working to maintain international peace and security.
The adoption in 1948 of the Universal Declaration of Human Rights was a milestone in the history of human rights, while the establishment of the Human Rights Council and the International Criminal Court marked conspicuous progress towards institutionalizing the protection of human rights. The Millennium Development Goals, launched in 2000, have been the basis for the most successful poverty eradication campaign in the history of the United Nations, lifting hundreds of millions out of extreme poverty.
And few places in the world have seen the efforts of the United Nations make as much difference as the Republic of Korea. This year also has special meaning for my country, for it is one that brings both the joy of marking the seventieth anniversary of our liberation and the anguish attendant on the arrival 
of the seventieth year of our division. In the past 70 years, the Republic of Korea has risen above the ordeals of partition and war and gone on to achieve industrialization and democratization simultaneously. The United Nations has stood with the Republic of Korea from the founding of our Government to this very day. The values and ideals upheld by the United Nations — global peace, the promotion of human rights and shared prosperity — have embodied the vision of the Republic of Korea itself. And the future that Korea envisions is aligned with the aspirations of the United Nations. The challenges we have overcome and the successes we have achieved over the years are a testament to the possibilities for success of the goal of the United Nations for a better world.
Notwithstanding these efforts of the United Nations and the international community, humankind today is confronted with multiple simultaneous challenges in all corners of the world. Today, there is no shortage of conflicts, large and small, or of extremely violent civil wars. The surge in extremist groups that the Islamic State in Iraq and the Levant represents is now a global concern that needs to be urgently addressed. A single photo of Aylan Kurdi captures how such instability is unleashing the greatest humanitarian refugee crisis since the Second World War. Global climate change is threatening the lives of even our future generations; Ebola and other infectious diseases are causing countless victims and awakening us to the importance of health security.
Today, no one in our global village is free from these global and transnational threats and challenges. As the international order experiences these tectonic shifts, now, more than ever, is the time for the United Nations to once again light up the beacon of hope and to illuminate the path to promoting international peace and security, human rights and collective prosperity throughout the world. Above all, the international community should rally around the United Nations and return to the founding spirit of the Charter of the Organization, which, in its Preamble calls for faith “in the dignity and worth of the human person”. We must build a United Nations that is strong, we must carry the banner of renewed multilateralism, and we must bear in mind that the value of human dignity is based on freedom, human rights, justice and the rule of law.
As a nation that puts the peace and happiness of our global village at the centre of its diplomatic endeavours, we will spare no effort in supporting the
United Nations as it addresses the challenges faced by the international community, and we will highlight the ideals of humanism and the need to live up to those ideals. The drive by the United Nations to produce a new post-2015 development agenda is also anchored in this people-centred spirit. The 2030 Agenda for Sustainable Development (resolution 70/1), adopted at the Summit for the adoption of the post-2015 development agenda three days ago (see A/70/PV.4), has set a historic milestone on the road to a better world that leaves no one behind.
Just half a century ago, the Republic of Korea was among the poorest countries in the world. Today, it is one of the world’s top 10 economies. In the course of achieving this “miracle on the Han River”, we drew immense strength from the assistance and development cooperation of the international community. In this regard, I believe the 2030 Agenda for Sustainable Development will be a potential stepping stone to a second and third miracle around the world.
The Republic of Korea, in its capacity as the current President of the Economic and Social Council, which will be playing a key role in the implementation of the development agenda, will actively contribute to achieving the development goals. Along the way, the Republic of Korea will proactively share its development experiences and know-how with the international community. In the meantime, we have been sharing with the developing countries the experiences of the Saemaul Undong, which served as a springboard for my country’s leap forward. I believe that the Saemaul Undong can maximize the utility of development cooperation with developing countries, given that it ignites a sense of confidence and ownership through competition and incentives and lays the groundwork for self-help in communities with the engagement of the local people.
Two days ago, we and the United Nations Development Programme and the Organization for Economic Cooperation and Development hosted a special high-level side event on the Saemaul Undong and agreed to work together to help eradicate poverty and build transformative local communities in developing countries. We will further expand our efforts so that the Saemaul Undong can progress as a new paradigm for rural development in developing countries.
Another important driving force behind our economic development is the human talent that has been nurtured through unsparing investment. Education
is the key element of the sustainable development agenda that helps to empower the individual and assist countries in attaining national development. We have been actively engaging in the Global Education First Initiative as a champion country. We hosted the World Education Forum 2015 with UNESCO last May, which culminated in the adoption of the Incheon Declaration and set the global education goals to be achieved by 2030. Going forward, the Republic of Korea is determined to continue its efforts in the area of education. In particular, we will continue to work with UNESCO to spread global citizenship education.
Next, Korea will also play a strong role in reinforcing global health security. In addition to dispatching a disaster response team to Sierra Leone to help fight Ebola late last year, at the second high-level meeting of the Global Health Security Agenda held in Seoul three weeks ago, the Republic of Korea announced that it would contribute $100 million over the next five years to support capacity-building in developing countries. Moreover, in support of developing countries over the next five years, it plans to pursue projects worth $200 million under the Better Life, Better Future Initiative.
Even as we were achieving rapid industrialization, we were expending a great deal of energy on ensuring the harmonious coexistence of humankind and nature. Our designation of 5 April as Arbor Day and the promotion of forestation has led to a twentyfold increase in the number of trees per hectare over the past 50 years. Since 1972, we have designated green belt zones to curb development in the suburbs, thereby achieving harmony between the environment and development. Today, we are channelling our environmental advocacy into joining the international community’s response to climate change.
Dealing with climate change is an urgent task that we can no longer afford to put off. It is critical that the international community produce a concrete and meaningful outcome at the 2015 session of the Conference of the Parties to the United Nations Framework Convention on Climate Change this December. We believe that addressing climate change is not a burden, but a fresh opportunity to create future drivers of growth through technological innovation.
Guided by that belief, the Republic of Korea submitted a forward-looking intended nationally determined contribution last June. It is considering how to make the transition to a low-carbon economy and
actively participating in the climate negotiations. In addition, as the host country of the Green Climate Fund Secretariat and the Global Green Growth Institute, Korea will continue to support climate action by developing business models for new energy industries and sharing them with developing countries.
The recent United Nations review of peace operations, peacebuilding and women and peace and security in line with a changing security environment could not have come at a better time. As a country that experienced a devastating war and remains scarred to this day by partition, the Republic of Korea is acutely aware of the importance of peace and is strongly supporting the efforts of the United Nations to protect peace.
To date, my country has dispatched some 13,500 peacekeepers to 18 missions. Korean peacekeepers are held in high regard for their exemplary and community- friendly peacekeeping and reconstruction activities. Following consultations with the United Nations, the Republic of Korea plans in the near future to make additional deployments to peacekeeping missions, and we will strengthen our substantive partnership with the African Union.
To assist Syrian refugees fleeing the instability in the Middle East, the Republic of Korea will step up its humanitarian assistance to the relevant countries. It is also focusing its attention on laying the groundwork for peace in North-East Asia, a region that continues to experience persistent tensions and discord among countries. In North-East Asia, we see a deepening of the Asia paradox phenomenon, where political and security cooperation lags behind the high degree of economic interdependence among the countries in the region.
Recently, moves that could potentially have profound consequences for North-East Asia’s security order have led to misgivings among countries in the region. Japan’s new defence and security legislation should be implemented transparently and in a way that is conducive to friendly relations among the countries of the region and to regional peace and stability. Referring to North-East Asia with its continuing tensions and discord, Secretary-General Ban Ki-moon once described the lack of a regional cooperation mechanism as a “crucial missing link”. The reason that I proposed the Northeast Asia Peace and Cooperation Initiative was to remedy that omission and thereby
create a virtuous cycle of trust-building and increased cooperation.
Consultations among the countries of the region are currently under way on a range of potential areas of collaboration, including nuclear security, disaster management and health. The region’s cumulative experience in those areas will help to promote global peace and cooperation. Such efforts on our part will also help to resolve the North Korean nuclear issue, which poses a serious threat to peace in North-East Asia and beyond. Resolving the North Korean nuclear issue should be accorded the highest priority if we are to safeguard the integrity of the international nuclear non-proliferation regime and live up to the aspirations of humankind for a world without nuclear weapons.
A nuclear deal with Iran was reached in July. The international community should now focus its efforts on resolving the North Korean nuclear issue, which is the last remaining non-proliferation challenge.
In recent weeks, the Democratic People’s Republic of Korea once again publicly hinted at further acts of provocation that would violate the terms of Security Council resolutions. That would not only spoil the mood for the inter-Korean dialogue—which took so long to create—but would also undermine the efforts of the countries participating in the Six-Party Talks to reopen denuclearization talks. The Government of the Democratic People’s Republic of Korea would do well to choose reform and openness, over additional provocations, and to endeavour to free the people from hardship. Pushing ahead with provocations, including its nuclear development programme, will undermine the values of world peace espoused by the international community and the United Nations. If the Democratic People’s Republic of Korea resolutely gives up its nuclear ambitions and chooses the path of openness and cooperation, the Republic of Korea will work with the international community to actively support North Korea in developing its economy and improving the quality of life of its people.
Over the course of the past 10 years, the United Nations has made significant progress, not least in terms of protecting human rights and advancing freedom. Member States formally accepted the concept of the responsibility to protect at the 2005 United Nations World Summit, and legal accountability for those involved in genocide was defined with the establishment of the International Criminal Tribunal for Rwanda, the International Tribunal for the Former Yugoslavia and
the International Criminal Court. I believe that we should further strengthen the responsibility to protect in order to prevent the humanitarian crises our world currently faces from deteriorating further.
Last year, at this very rostrum, I stressed that sexual violence against women during armed conflict, whenever or wherever it may take place, is unquestionably a violation of human rights and humanism. This year marks the fifteenth anniversary of the adoption of Security Council resolution 1325 (2000) on women and peace and security. The international community should do justice to the occasion by paying greater attention to sexual violence against women in conflict situations. The most compelling reason is the fact that only a few of the victims of brutal sexual violence during the Second World War are alive today. Solutions that can bring healing to the hearts of those still living need to be devised promptly. The efforts made by the United Nations High Commissioners of Human Rights and Special Rapporteurs on this issue must not be allowed to come to nothing. There will be no unlocking the future if the past is not acknowledged.
We now hope that the spirit of enduring partnership with humankind that the United Nations embodies will resonate far and wide so that past wounds can be healed and a new future can unfold. One issue that has attracted great international attention in the realm of human rights over the past year is the human rights situation of the Democratic People’s Republic of Korea. The report of the commission of inquiry on human rights in the Democratic People’s Republic of Korea, issued in February 2014, called for the active response of the international community to address the human rights issue in that country. In the wake of the report’s release, not only did the Human Rights Council and the General Assembly adopt relevant resolutions, but no less an organ than the Security Council took up the issue for discussion. We once again call on the Democratic People’s Republic of Korea to heed the concerns of the international community and to take steps to improve its human rights situation.
Last year in the General Assembly (see A/69/PV.6), I proposed that a world ecopeace park be built as a space in which to dream dreams of peace within the demilitarized zone, the symbol of a divided Korean peninsula. However, the recent landmine incident in the demilitarized zone brought home the inescapable reality that peace on the Korean peninsula can be jeopardized in a single moment. Fortunately, the two
Koreas managed to reach an agreement on 25 August, following high-level talks, and are now at a juncture that may lead to a virtuous cycle of trust and cooperation. The impetus for moving this new virtuous cycle forward will come from the faithful implementation of the 25 August accord and from the fulfilment by both Koreas of their commitment to take concrete steps for reconciliation and cooperation. We must no longer use political and military reasons as excuses for turning a blind eye to humanitarian issues, such as the reunion of separated families. I hope we can again embark on the path to regaining our common identity as one nation, through the official dialogue and the various exchanges provided for in the 25 August agreement.
Very shortly, on 3 October, the German people will be celebrating the twenty-fifth anniversary of their reunification. In 1948, the United Nations blessed the birth of the Republic of Korea. Soon, I hope, the day will come when the entire world celebrates the reunification of Korea. Ending the seven-decade-long history of a divided Korean Peninsula, the last remaining vestige of the Cold War, will amount to nothing less than a contribution to world peace.
Not long ago, the Republic of Korea organized a journey by rail called the Eurasia Friendship Express, which passed through Russia and went all the way to Europe. Those who made the journey were deeply touched and moved by it. However, the train was unable to go through the Democratic People’s Republic of Korea because the way was barred. I ask all those at the United Nations to lend us their strength in removing the barriers to unification and to make it possible for the spirit of peace to suffuse the Korean Peninsula.
A peacefully unified Korea will be a thriving democratic nation, free of nuclear weapons and steadfast in upholding human rights. What is more, a unified Korean Peninsula, both as a symbol of peace in our global village and a new engine of growth, will contribute greatly to peace and prosperity in North- East Asia and beyond. I hope that the United Nations and all peace-loving countries will work together so that the ideals of peace and human dignity dreamt of by the founders of the United Nations 70 years ago can also be fulfilled through the unification of the Korean Peninsula.
On this grand journey towards a better world, members can rest assured that the Republic of Korea will be a companion that the United Nations and the international community can count on.
